DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunari [JP 2006-170916 A].

Regarding claim 1, Matsunari discloses a mirror (40) for extreme ultraviolet light (as shown in Figs. 1-3, paragraph [0006]) comprising: 
a substrate (10); 
a multilayer film (20) provided on the substrate and configured to reflect extreme ultraviolet light (paragraph [0007]); and 
a capping layer (30) provided on the multilayer film (20), the capping layer including 
a first layer (32) containing an oxide of a metal (paragraph [0036]), and 
a second layer (31) arranged between the first layer (32) and the multilayer film (20) and containing at least one of a boride of the metal and a nitride of the metal (paragraphs [0024]).

Regarding claim 17, Matsunari discloses an extreme ultraviolet light generating apparatus (Fig. 3) comprising: 
a chamber (SC); 
a droplet discharge unit (52) configured to discharge a droplet of a target substance into the chamber (as shown in Fig. 3); and 
a mirror (Figs, 1 and 2 item 40) for extreme ultraviolet light provided in the chamber (as shown in Fig. 3), 
the mirror (40) for extreme ultraviolet light including a substrate (10), a multilayer film (20) provided on the substrate (10) and configured to reflect extreme ultraviolet light (paragraph [0007]), and a capping layer (30) provided on the multilayer film (20), 
the capping layer (30) including a first layer (32) containing an oxide of a metal (paragraph [0036]), and a second layer (31) arranged between the first layer (32) and the multilayer film (20) and containing at least one of a boride of the metal and a nitride of the metal (paragraphs [0024]).

Regarding claim 2, Matsunari discloses wherein the metal is selected from a group 2 element, a transition metal, or a lanthanoid metal (paragraphs [0024] and [0036]).

Regarding claims 3 and 18, Matsunari discloses wherein electronegativity of the metal is lower than electronegativity of a target substance of a laser beam used for generating the extreme ultraviolet light (paragraphs [0024], [0036] and [0050]).

Regarding claims 4 and 5, Matsunari discloses wherein a thickness of the second layer is larger than a thickness of the first layer, wherein transmittance of the extreme ultraviolet light through the second layer is higher than transmittance of the extreme ultraviolet light through the first layer (paragraphs [0024], [0036] and [0051]).

Regarding claim 6, Matsunari discloses wherein a thickness of the first layer is equal to or larger than a thickness of a minimum structural unit of the oxide contained in the first layer and 3 nm or smaller (paragraph [0051]).

Regarding claim 7, Matsunari discloses wherein a thickness of the second layer is equal to or larger than a thickness of a minimum structural unit of at least one of the boride of the metal and the nitride of the metal contained in the second layer and 10 nm or smaller (paragraph [0051]).

Regarding claim 8, Matsunari discloses wherein the oxide contained in the first layer has a polycrystalline structure (paragraph [0036]).

Regarding claims 9 and 19, Matsunari discloses further comprising a third layer arranged between the second layer and the multilayer film, a density of the third layer being higher than a density of the second layer (as shown in Fig. 2, see also paragraphs [0022] and [0023]).

Regarding claim 10, Matsunari discloses wherein transmittance of the extreme ultraviolet light through the third layer is higher than transmittance of the extreme ultraviolet light through the first layer (as shown in Fig. 2, see also paragraphs [0022] and [0023]).

Regarding claim 11, Matsunari discloses wherein the third layer contains at least one of a metal different from the metal, an oxide of the different metal, a nitride of the different metal, and a boride of the different metal (as shown in Fig. 2, see also paragraph [0023]).

Regarding claim 12, Matsunari discloses wherein the different metal is any of a group 2 element, a transition metal, and a lanthanoid metal (as shown in Fig. 2, see also paragraph [0023]).

Regarding claim 13, Matsunari discloses wherein the third layer contains a simple substance of the different metal, and a thickness of the third layer is equal to or larger than an atomic diameter of the different metal contained in the third layer and 5 nm or smaller (as shown in Fig. 2, see also paragraph [0023]).

Regarding claim 14, Matsunari discloses wherein the third layer contains at least one of an oxide of the different metal, a nitride of the different metal, and a boride of the different metal, and a thickness of the third layer is equal to or larger than a thickness of a minimum structural unit of at least one of the oxide of the different metal, the nitride of the different metal, and the boride of the different metal contained in the third layer and 5 nm or smaller (as shown in Fig. 2, see also paragraph [0023]).

Regarding claims 15 and 16, Matsunari discloses wherein a thickness of the third layer is larger than a thickness of the first layer and wherein a thickness of the third layer is smaller than a thickness of the second layer (as shown in Fig. 2, see also paragraphs [0022] and [0023]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882